DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.    The Information Disclosure Statement (IDS) submitted on 6/03/2021 has been considered by the examiner and made of record in the application file.

Priority
3.     Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Examiner's Amendment
4.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.         
          The Applicant is required to insert a U.S. Patent No. 11,056,648, of its application number 16/868,429, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATIONS” section. See 37 CFR 1.78 and MPEP § 201.11.
           The application has been amended as follows: 
              In the Specification:              
               Paragraph [0001] This application a divisional application of a U.S. Patent Application No. 16/868,429, filed on May 6, 2020, now U.S. Patent No. 11,056,648, which claims priority 
   
Allowable Subject Matter 
5.    Claims 1-14 are allowed.
6.    The following is a statement of reason for indication of allowable subject matter: 
        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “the variable resistance element comprising: an ion supply layer having a top, a bottom and a sidewall connecting the top to the bottom; an ion-receiving layer having an inner sidewall connected to at least a portion of the sidewall of the ion supply layer; a gate pattern connected to an outer sidewall of the ion-receiving layer; and a source pattern connected to one of the top or bottom of the ion supply layer, and a drain pattern connected to the other one or the top or bottom of the ion supply layer, wherein a resistance of the ion supply layer is varies depending on an amount of ions supplied from the ion supply layer to the ion- receiving layer in response to a voltage applied to the gate pattern”, and a combination of other limitations thereof as claimed in the claim. Claims 2-14 depend on claim 1.   
7.      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827